EXHIBIT 10.8

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

EMRISE CORPORATION

 

WARRANT

 

Warrant No. PEM-1

 

Original Issue Date: November 30, 2007

 

EMRISE Corporation, a Delaware corporation (the “Company”), hereby certifies
that, for value received and pursuant to the terms of the Commitment Letter
dated November 7, 2007 by and between the Company and Private Equity Management
Group, Inc., Holder is entitled to purchase from the Company up to a total of
2,909,090 shares of Common Stock (each such share, a “Warrant Share” and all
such shares, the “Warrant Shares”), at any time and from time to time from and
after the Original Issue Date and through and including November 30, 2014 (the
“Expiration Date”), and subject to the following terms and conditions:

 

1.             Definitions. As used in this Warrant, the following terms shall
have the respective definitions set forth in this Section 1.

 

“Alternate Consideration” shall have the meaning set forth in Section 9(b).

 

“Anti-Dilution Excluded Securities” shall mean any of the following securities:
(i)  securities issued to employees, consultants, officers or directors of the
Company pursuant to the Company’s 2007 Stock Incentive Plan or Options granted
by the Company to employees, consultants, officers or directors of the Company
pursuant to the Company’s 2007 Stock Incentive Plan and the grant of which is
approved by the compensation committee of the Board of Directors; (ii) for the
avoidance of doubt, securities issued on the conversion of any Convertible
Securities or the exercise of any Options, in each case, outstanding on the
Original Issue Date (as disclosed on Schedule 4.8(b) to the Credit Agreement
dated November 30, 2007 by and among the Company, GVEC Resource IV Inc. and
certain other parties listed on the signature pages to the Credit Agreement);
and (iii) for the avoidance of doubt, securities issued in connection with a
stock split, stock dividend, combination, reorganization, recapitalization or

 

--------------------------------------------------------------------------------


 

other similar event for which adjustment is made in accordance with the
provisions of this Warrant.

 

“Business Day” shall mean any day other than Saturday, Sunday or other day on
which commercial banks in the State of California are authorized or required by
law to remain closed.

 

“Common Stock” shall mean the Company’s common stock, $0.0033 par value per
share.

 

“Common Stock Equivalents” shall mean Options and Convertible Securities.

 

“Convertible Securities” shall mean any stock or securities (other than Options)
convertible into or exchangeable for Common Stock.

 

“Date of Exercise” shall have the meaning set forth in Section 5(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Exercise Price” shall mean $1.10, subject to adjustment in accordance with
Section 9.

 

“Fundamental Transaction” shall mean any of the following: (i) the Company
effects any merger or consolidation of the Company with or into another Person
pursuant to which the Company is not the surviving entity (other than a
migratory merger conducted for the purpose of changing the Company’s state of
incorporation), (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.

 

“Holder” or “Holders” shall mean the holder or holders, as the case may be, from
time to time, whether direct or beneficially, of Registrable Securities pursuant
to this Warrant, including, without limitation, Private Equity Management Group
LLC and any of its permitted transferees.

 

“Indemnified Party” shall have the meaning set forth in Section 12(c)(iii).

 

“Indemnifying Party” shall have the meaning set forth in Section 12(c)(iii).

 

“Losses” shall have the meaning set forth in Section 12(c)(i).

 

“Person” shall mean an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.

 

“New Warrant” shall have the meaning set forth in Section 3.

 

2

--------------------------------------------------------------------------------


 

“Options” shall mean any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.

 

“Original Issue Date” shall mean the Original Issue Date first set forth on the
first page of this Warrant.

 

“Proceeding” shall mean an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” shall mean the final prospectus filed with respect to the
Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including one or more other final prospectuses
filed with respect to post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registrable Securities” shall mean: (i) the Warrant Shares; and (ii) any
securities issued or issuable with respect to such Warrant Shares by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization with respect to
any of the securities referenced above.

 

“Registration Statement” shall mean the registration statements contemplated by
Section 12, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

 

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

 

“Subsidiary” shall mean any direct or indirect subsidiary of the Company.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over the counter market as reported
by the Pink Sheets, LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i) and (ii) hereof, then Trading
Day shall mean a Business Day.

 

3

--------------------------------------------------------------------------------


 

“Trading Market” means whichever of NYSE Arca, the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Market, the NASDAQ Capital Market or
OTC Bulletin Board on which the Common Stock is listed or quoted for trading on
the date in question.

 

“Warrant Register” shall have the meaning set forth in Section 2.

 

2.             Registration of Warrant. The Company shall register this Warrant
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

3.             Registration of Transfers. The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein. Upon any such
registration or transfer, a new Warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new Warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

 

4.             Exercise and Duration of Warrants.

 

(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Original Issue Date through and
including the Expiration Date. At 5:00 p.m., California time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value. The Company may not call or redeem any portion of
this Warrant without the prior written consent of the affected Holder.

 

(b)           If at any time after November 30, 2008 there is no effective
Registration Statement registering, or no current prospectus available for, the
resale of the Warrant Shares by the Holder, then this Warrant may also be
exercised at such time by means of a “cashless exercise” in which event the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

4

--------------------------------------------------------------------------------


 

A = the average of the closing sale prices for the five Business Days
immediately prior to (but not including) the Exercise Date.

 

B = the Exercise Price.

 

5.             Delivery of Warrant Shares.

 

(a)           To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised. Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three (3) Business Days after the Date of Exercise) issue and deliver to
the Holder, a certificate for the Warrant Shares issuable upon such exercise,
which, shall contain the following restrictive securities legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.

 

The Company shall, upon request of the Holder and subsequent to the date on
which the Registration Statement covering the resale of the Warrant Shares has
been declared effective by the SEC, use its reasonable best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions, if
available, provided, that, the Company may, but will not be required to change
its transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through the Depository Trust Corporation. A “Date of Exercise”
means the date on which the Holder shall have delivered to the Company: (i) the
Exercise Notice (with the Warrant Exercise Log attached to it), appropriately
completed and duly signed and (ii) if the Holder is not utilizing the cashless
exercise provisions set forth in Section 10(b), payment of the Exercise Price
for the number of Warrant Shares so indicated by the Holder to be purchased.

 

5

--------------------------------------------------------------------------------


 

(b)           If by the third (3rd) Business Day after a Date of Exercise the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 5(a), then the Holder will have the right to
rescind such exercise.

 

(c)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

 

6.             Charges, Taxes and Expenses. Issuance and delivery of Warrant
Shares upon exercise of this Warrant shall be made without charge to the Holder
for any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or Warrants in a name other than that of the Holder. The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.

 

7.             Replacement of Warrant. If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity (which shall not include a surety bond), if
requested. Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

 

8.             Reservation of Warrant Shares. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant

 

6

--------------------------------------------------------------------------------


 

Shares so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.

 

9.             Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the payment of the dividend
or the making of the distribution, and any adjustment pursuant to clause (ii) or
(iii) of this paragraph shall become effective immediately after the effective
date of such subdivision or combination.

 

(b)           Fundamental Transactions. If, at any time while this Warrant is
outstanding there is a Fundamental Transaction, then as a condition to the
Company consummating any such Fundamental Transaction, the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant (the “Alternate
Consideration”). For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. At the Holder’s option and request, any successor to the Company or
surviving entity in such Fundamental Transaction shall issue to the Holder a new
warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (b) and insuring that the Warrant

 

7

--------------------------------------------------------------------------------


 

(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Transaction.

 

(c)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to this Section 9, the number of Warrant Shares that
may be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.

 

(d)           Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

(f)            Notice of Corporate Events. If the Company (i) declares a
dividend or any other distribution of cash, securities or other property in
respect of its Common Stock, including without limitation any granting of rights
or warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits shareholder approval for any Fundamental Transaction or (iii)
authorizes the voluntary dissolution, liquidation or winding up of the affairs
of the Company, then the Company shall deliver to the Holder a notice describing
the material terms and conditions of such transaction at least ten (10) calendar
days prior to the applicable record or effective date on which a Person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

 

(g)           Subsequent Equity Sales. If the Company at any time while this
Warrant is outstanding, shall offer, sell, grant any option to purchase or
offer, sell or grant any right to reprice its securities, or otherwise dispose
of or issue (or announce any offer, sale, grant or any option to purchase or
other disposition) any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock, at an

 

8

--------------------------------------------------------------------------------


 

effective price per share less than the then Exercise Price (each such issuance,
a “Dilutive Issuance”), as adjusted hereunder (if the holder of the Common Stock
or Common Stock Equivalents so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which is issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share which is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price), then the Exercise Price shall be reduced to such price and, in each
case, the number of Warrant Shares issuable hereunder shall be increased such
that the aggregate Exercise Price payable hereunder, after taking into account
the decrease in the Exercise Price, shall be equal to the aggregate Exercise
Price prior to such adjustment. Anything herein to the contrary notwithstanding,
the Company shall not be required to make any adjustment of the Exercise Price
in the case of the issuance or sale from and after the Original Issue Date of
Anti-Dilution Excluded Securities. The Company shall notify the Holder in
writing, no later than the Business Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this section, indicating therein
the applicable issuance price, or if applicable, reset price, exchange price,
conversion price and other pricing terms.

 

10.           Payment of Exercise Price. Except in connection with a cashless
exercise as set forth in Section 4(b), the Holder shall pay the Exercise Price
by delivering to the Company immediately available funds.

 

11.           No Fractional Shares. No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant. In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing sale price of
one Warrant Share as reported by the applicable Trading Market on the date of
exercise.

 

9

--------------------------------------------------------------------------------


 

12.           Registration Rights.

 

(a)           Incidental Registration. If at any time prior to the Expiration
Date the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans (the
“Registration Statement”), then the Company shall send to Holder written notice
of such determination and, if within fifteen (15) days after receipt of such
notice, any such Holder shall so request in writing, the Company shall include
in such Registration Statement all or any part of such Registrable Securities
such holder requests to be registered. The Company will take all steps
reasonably necessary in order to ensure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to have its
Warrant Shares included in the Registration Statement.

 

(b)           Registration Expenses. All fees and expenses incident to the
performance of or compliance with Section 12 this Agreement by the Company,
except as and to the extent specified in this Section 12(b), shall be borne by
the Company whether or not the Registration Statement is filed or becomes
effective and whether or not any Registrable Securities are sold pursuant to the
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation:  (A) all registration and filing
fees; (B) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is requested by the holders of a majority of the
Registrable Securities included in the Registration Statement); (C) messenger,
telephone and delivery expenses; (D) fees and disbursements of counsel for the
Company; (E) Securities Act liability insurance, if the Company so desires such
insurance; and (F) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Section 12, including, without limitation, the Company’s independent public
accountants (including the expenses of any comfort letters or costs associated
with the delivery by independent public accountants of a comfort letter or
comfort letters). Except as otherwise expressly provided in this Agreement, any
fees or expenses incurred by Holder or its legal counsel or Holder’s other
advisors or consultants in connection with any review of the Registration
Statement or with respect to any other matters related to this Agreement shall
be borne solely by Holder.

 

(c)           Indemnification.

 

(i)            Indemnification by the Company. The Company shall,
notwithstanding any termination of this Warrant, indemnify and hold harmless the
Holder, the officers, directors, agents, brokers (including brokers who offer
and sell Registrable Securities as principal as a result of a pledge or any
failure to perform under a margin call of Common Stock), investment advisors and
employees of each of them, each Person who controls the Holder (within the

 

10

--------------------------------------------------------------------------------


 

meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, costs of preparation and attorneys’ fees) and expenses
(collectively, “Losses”) (as determined by a court of competent jurisdiction in
a final judgment not subject to appeal or review), as incurred, arising out of
or based upon any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any related Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising solely out of or based upon any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any related Prospectus or form of
prospectus or supplement thereto, in the light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that such untrue statements or omissions are based upon information regarding
the Holder furnished in writing to the Company by the Holder expressly for use
therein. The Company shall notify the Holder promptly of the institution, threat
or assertion of any Proceeding of which the Company is aware in connection with
the transactions contemplated by this Agreement.

 

(ii)           Indemnification by Holder. The Holder shall indemnify and hold
harmless the Company, the directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review), as
incurred, arising solely out of or based solely upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, any related Prospectus, or any form of prospectus or form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any related Prospectus or supplement thereto, in the
light of the circumstances under which they were made) not misleading, to the
extent, but only to the extent, that such untrue statement or omission or
alleged untrue statement or omission is contained in information so furnished by
the Holder in writing to the Company expressly for inclusion in the Registration
Statement or such related Prospectus. In no event shall the liability of the
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by the Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.

 

(iii)          Conduct of Indemnification Proceedings. If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party promptly shall notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the

 

11

--------------------------------------------------------------------------------


 

Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided,
however, that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except to the extent that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (x) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (y) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (z) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 12(c))
shall be paid to the Indemnified Party, as incurred, within ten (10) Business
Days of written notice thereof to the Indemnifying Party (regardless of whether
it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, however, that the Indemnifying Party may
require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).

 

(iv)          Contribution. If a claim for indemnification under
Section 12(c)(i) or Section 12(c)(ii) is unavailable to an Indemnified Party (by
reason of public policy or otherwise), then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate

 

12

--------------------------------------------------------------------------------


 

to reflect the relative fault of the Indemnifying Party and Indemnified Party in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying, Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 12(c)(iii), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 12(c)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 12(c)(iv), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount of
the proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

13.           Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 5:00 p.m. (California
time) on a Business Day, (ii) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 5:00 p.m. (California time) on any Business Day, (iii) the
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be: 
(i) if to the Company, to EMRISE Corporation, 9485 Haven Avenue, Suite 100,
Rancho Cucamonga, California 91730, Attn: President, or to Facsimile No.: (909)
987-5186 (or such other address as the Company shall indicate in writing in
accordance with this Section), or (ii) if to the Holder, to

 

13

--------------------------------------------------------------------------------


 

the address or facsimile number appearing on the Warrant Register or such other
address or facsimile number as the Holder may provide to the Company in
accordance with this Section.

 

14.           Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon ten (10) days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

15.           Holder Status. The Holder is an “accredited investor” as defined
in Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.

 

16.           Miscellaneous.

 

(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns. Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant. This Warrant may be amended only
in writing signed by the Company and the Holder and their successors and
assigns.

 

(b)           THE CORPORATE LAWS OF THE STATE OF DELAWARE SHALL GOVERN ALL
ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY AND ITS SHAREHOLDERS. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE. THE COMPANY AND HOLDER HEREBY IRREVOCABLY SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
COUNTY OF ORANGE, STATE OF CALIFORNIA, FOR THE ADJUDICATION OF ANY DISPUTE
BROUGHT BY THE COMPANY OR HOLDER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF THIS WARRANT, AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO
ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY HOLDER,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA
REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH

 

14

--------------------------------------------------------------------------------


 

EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL
BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED
BY LAW. THE COMPANY AND HOLDER HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

(c)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

 

(d)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(e)           Prior to exercise of this Warrant, the Holder hereof shall not, by
reason of by being a Holder, be entitled to any rights of a shareholder with
respect to the Warrant Shares.

 

(f)            This Warrant may be transferred by the original Holder to any
other Person provided such Person is an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

EMRISE CORPORATION

 

 

 

 

 

By:

      /s/ Carmine T. Oliva

 

 

 

Carmine T. Oliva, President and

 

 

Chief Executive Officer

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Holder has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

 

PRIVATE EQUITY MANAGEMENT GROUP
LLC

 

 

 

 

 

 

 

By:

    /s/ Robert J. Anderson

 

 

 

Robert J. Anderson, Authorized Signatory

 

 

 

 

 

 

 

 

By:

    /s/ Peter Paul Mendel

 

 

 

Peter Paul Mendel, Authorized Signatory

 

 

[Signature Page to Warrant]

 

--------------------------------------------------------------------------------


 

EXERCISE NOTICE
EMRISE CORPORATION
WARRANT DATED NOVEMBER 30, 2007

 

The undersigned Holder hereby irrevocably elects to purchase                
shares of Common Stock pursuant to the above referenced Warrant. Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.

 

(1)           The undersigned Holder hereby exercises its right to purchase
                  Warrant Shares pursuant to the Warrant.

 

(2)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

                “Cash Exercise” under Section 4(a).

 

                “Cashless Exercise” under Section 4(b).

 

(3)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $             to the Company in accordance with the terms of the
Warrant.

 

(4)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder                 Warrant Shares in accordance with the terms of the
Warrant.

 

(5)           The undersigned represents that it has and will comply with the
prospectus delivery requirements, if any, of the Securities Act.

 

Dated:               ,       

Name of Holder:

 

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

(Signature must conform in all respects to
name of holder as specified on the face of the
Warrant)

 

[Exercise Notice]

 

--------------------------------------------------------------------------------


 

Warrant Shares Exercise Log

 

Date

 

Number of Warrant
Shares Available to be
Exercised

 

Number of Warrant Shares
Exercised

 

Number of
Warrant Shares
Remaining to be
Exercised

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Warrant Exercise Log]

 

--------------------------------------------------------------------------------


 

EMRISE CORPORATION
WARRANT ORIGINALLY ISSUED NOVEMBER 30, 2007
WARRANT NO. PEM-1

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                   the right represented by the above-captioned
Warrant to purchase               shares of Common Stock to which such Warrant
relates and appoints                  attorney to transfer said right on the
books of the Company with full power of substitution in the premises.

 

Dated:                 ,     

 

 

 

 

 

 

 

 

 

(Signature must conform in all respects to name of
holder as specified on the face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 

 

 

[Form of Assignment]

 

--------------------------------------------------------------------------------